NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 19-1615
                                       ___________

                                In re: RALPH REED,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                 United States District Court for the District of Delaware
                      (Related to D. Del. Civ. No. 1:06-cv-00445)
                       District Judge: Honorable Leonard P. Stark
                      ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   May 23, 2019
           Before: CHAGARES, RESTREPO, and SCIRICA, Circuit Judges

                              (Opinion filed: August 2, 2019)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM

       Convicted by a Delaware jury of murder and a related weapons offense, Ralph

Reed is serving a sentence of life plus twenty years in prison. Reed’s challenges in

federal court to his convictions have thus far been unsuccessful. See, e.g., C.A. No. 08-

1330 (3d Cir. Apr. 9, 2008) (denying certificate of appealability request relative to



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
District Court’s dismissal of Reed’s federal habeas petition on timeliness grounds); C.A.

No. 12-3769 (3d Cir. Feb. 5, 2013) (denying certificate of appealability request relative to

District Court’s denial of reconsideration of its timeliness ruling).

       Presently, Reed has filed a petition for a writ of mandamus. In his petition, Reed

states that “this writ is to compel the district court to act, by ruling on his June 2, 2018,

motion” to amend the District Court’s habeas judgment. Pet. at 2.1 The referenced

motion to amend (ECF 58), however, has since been denied by the District Court. See

ECF 69-70.2 Reed’s mandamus petition is thus moot and will be dismissed. See Blanciak

v. Allegheny Ludlum Corp., 77 F.3d 690, 699-700 (3d Cr. 1996).




1
 It appears that, prior to the filing of this mandamus petition, the Clerk of the District
Court mistakenly construed Reed’s June 2, 2018 motion as a memorandum of law in
support of an already-adjudicated motion for reconsideration. See Pet. at 24.
2
  Reed has appealed the District Court’s March 26, 2019 order. That appeal is pending in
this Court. See C.A. 19-2007.
                                               2